                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       CELGARD, LLC,                                     Case No. 19-cv-05784-JST (KAW)
                                   8                     Plaintiff,
                                                                                             CORRECTED ORDER REGARDING
                                   9              v.                                         DISCOVERY LETTER
                                  10       SHENZHEN SENIOR TECHNOLOGY                        Re: Dkt. No. 500
                                           MATERIAL CO. LTD. (US) RESEARCH
                                  11       INSTITUTE, et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13

                                  14           On June 25, 2021, the parties filed a joint discovery letter regarding Interrogatory No. 2,

                                  15   which requests that Plaintiff Celgard, LLC: “Identify with at least the particularity required under

                                  16   California Code of Civil Procedure § 2019.210 each and every piece of alleged confidential or

                                  17   proprietary information that You contend Counterclaim Plaintiff misappropriated from Celgard.”

                                  18   (Discovery Letter at 1, Dkt. No. 500.1) Section 2019.210 states: “In any action alleging the

                                  19   misappropriation of a trade secret under the Uniform Trade Secrets Act . . . before commencing

                                  20   discovery relating to the trade secret, the party alleging the misappropriation shall identify the

                                  21   trade secret with reasonable particularity . . . .”

                                  22           In November 2020, the undersigned ruled on a similar dispute, denying Defendants’

                                  23   request to require Plaintiff to comply with § 2019.210. (Discovery Order, Dkt. No. 399.) First,

                                  24   the Court found that the presiding judge had already rejected Defendants’ request to require

                                  25   Plaintiff to comply with § 2019.210 at a recent case management conference. (Id. at 1.) Second,

                                  26
                                       1
                                  27     On July 9, 2021, the Court issued an order regarding the discovery letter filed at Docket No. 495.
                                       (Dkt. No. 506.) The parties had re-filed that discovery letter at Docket No. 500 to include a party
                                  28   attestation. Accordingly, the Court’s order should have been directed at Docket No. 500. The
                                       instant order makes this correction, but is otherwise the same as the order at Docket No. 506.
                                   1   the Court found that Plaintiff had not alleged a misappropriation claim in this case; rather,

                                   2   Plaintiff’s misappropriation claims were brought in the Western District of North Carolina. (Id.)

                                   3   The Western District of North Carolina, in turn, was (and apparently still is) deciding whether it

                                   4   can exercise personal jurisdiction over Defendants. (Id. at 2.) Thus, because Plaintiff was not

                                   5   alleging a misappropriation claim, § 2019.210 did not apply even though Defendants had asserted

                                   6   a counterclaim for a declaratory judgment in the instant case. (Id.) Finally, the Court found that

                                   7   “even if § 2019.210 applied, Defendants fail to explain why Plaintiff’s provided identifications are

                                   8   insufficient.” (Id.) The Court found that Plaintiff’s identifications identified specific documents,

                                   9   and described certain systems, operating conditions, methods, equipment, manufacturing

                                  10   specifications, materials, and product specifications. (Id. at 3.)

                                  11          It appears Defendants are attempting to re-litigate a matter that the Court has already

                                  12   adjudicated, although they do not cite any changed circumstances that would warrant a different
Northern District of California
 United States District Court




                                  13   decision. For example, they do not suggest that Plaintiff is now bringing a misappropriation claim

                                  14   in the instant case, or that the Western District of North Carolina has declined jurisdiction.

                                  15   Defendants also do not explain why this Court’s prior ruling that Plaintiff’s provided

                                  16   identifications were sufficient no longer applies. While Defendants complain that Plaintiff simply

                                  17   cited documents, it appears from the interrogatory response that Plaintiff provided a 42-paragraph

                                  18   response identifying the target values, tolerances, and limits for specific items and with specific

                                  19   numbers. Plaintiff then identified the documents in which such properties could be found. (See

                                  20   Dkt. No. 494-3.) It is again unclear why this is insufficient. Moreover, as Plaintiff points out,

                                  21   given that it is Defendants who have brought a counterclaim of no trade secret misappropriation,

                                  22   “they must have had in mind what trade secrets they believed they had not misappropriated.”

                                  23   (Discovery Letter at 5.)

                                  24          Accordingly, Defendants’ request for a further response to Interrogatory No. 2 is DENIED.

                                  25          IT IS SO ORDERED.

                                  26   Dated: July 15, 2021
                                                                                              __________________________________
                                  27                                                          KANDIS A. WESTMORE
                                  28                                                          United States Magistrate Judge

                                                                                          2
